In The
                            Court of Appeals
                   Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-13-00247-CV
                            ________________________

                KEN TAGGART D/B/A/ MCDONALDS, APPELLANT

                                          V.

                            W.A. ATCHLEY, APPELLEE



                       On Appeal from County Court at Law No. 3
                                Lubbock County, Texas
             Trial Court No. 2011-566,579; Honorable Judy Parker, Presiding


                                September 12, 2013

                          MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Pending before this Court is a motion for voluntary dismissal filed by Appellant,

Ken Taggart d/b/a McDonalds, in which he represents that the parties have fully

compromised and settled all issues in dispute thereby rendering this appeal moot.

Without passing on the merits of the case, the motion is granted and the appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1). Having dismissed the appeal at Taggart=s
request, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                           Patrick A. Pirtle
                                                Justice




                                       2